DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      SEAN ANTHONY WILSON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1640

                          [August 19, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer,
Judge; L.T. Case No. 50-2011-CF-006736-CXXX-MB.

  Sean Anthony Wilson, Sneads, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.